         CASE 0:21-cv-01743-MJD-ECW Doc. 10 Filed 08/20/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MINNESOTA


 Pawn America Minnesota, LLC and                     Court File No. 0:21-CV-01743-MJD-ECW
 Pawn America Wisconsin, LLC,

                        Plaintiffs,                     UNOPPOSED MOTION FOR
 v.                                                       EXTENSION OF TIME
                                                       TO ANSWER OR OTHERWISE
 Affiliated FM Insurance Company,                       RESPOND TO PLAINTIFFS’
                                                             COMPLAINT
                        Defendant.



       Pursuant to Fed. R. Civ. P. 6(b), Defendant Affiliated FM Insurance Company (“AFM”)

respectfully requests that this Court extend the time for it to file an answer or otherwise respond

to Plaintiffs Pawn America Minnesota, LLC and Pawn America Wisconsin, LLC’s Complaint by

30 days, making the new deadline September 23, 2021. This is Defendant’s first request for such

an extension in this case.

       As good cause for this extension, Defendant states as follows. This is a lawsuit which,

according to the complaint, involves claimed losses at multiple locations in two different states.

The purpose of this motion is to allow AFM sufficient time to communicate and coordinate with

its counsel and to secure, review and analyze the necessary information and documentation to

properly respond to Plaintiffs’ Complaint.

       Its undersigned counsel, who has recently been retained in this matter, has contacted

Plaintiffs’ counsel to request the additional 30 days to answer or otherwise respond to Plaintiff’s

Complaint. Plaintiffs’ counsel has stated that they have no objection to an extension.
           CASE 0:21-cv-01743-MJD-ECW Doc. 10 Filed 08/20/21 Page 2 of 2




                                            Respectfully submitted,


Dated: August 20, 2021                       /s/Daniel W. Berglund
                                            Daniel W. Berglund (MN #0329010)
                                            GROTEFELD HOFFMANN GORDON
                                            OCHOA & EVINGER LLP
                                            150 South Fifth Street, Suite 3650
                                            Minneapolis, MN 55402
                                            Telephone: (612) 564-4885
                                            Fax: (612) 326-9996
                                            dberglund@ghlaw-llp.com

                                            Attorneys for Defendant Affiliated FM
                                            Insurance Company
#1599342
